DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 6/3/22 is received. Claims 1-3 and 5-10 are amended and claims 1-13 are pending. 
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: claim 1, line 6 recites “the article” and this should be revised to recite “the item” for consistency with the previously recited “item” and claim 10, line 8 recites “the article” and this should be revised to recite “the item” for consistency with the previously recited “item”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites a garment comprising “an effective surface area amount of a stiffening material applied to an interior surface of the outer fabric layer for covering the item, wherein the stiffening material has a stiffness effective for preventing a print of the article from appearing on the outer fabric layer when the item is carried by a wearer of the garment and disposed between the wearer and the stiffening material, thereby covering and concealing the item when the garment is worn by the wearer”. The only related disclosure is found in par.2 “there is a need for an improved garment that reduces the ability for a firearm to print or show through a close-fitting garment, such as a t-shirt.”  This paragraph doesn’t discuss the properties of the stiffening material as having a stiffness effective for preventing the print of the article from appearing on the outer fabric layer. Claim 6 recites “a thermal bonding material disposed between the stiffening material and the outer fabric layer.”  There is no disclosure of a thermal bonding material.  Claim 10 recites a step of “applying an effective surface area amount of a stiffening material to an interior surface of the outer fabric layer for covering the item, wherein the stiffening material has a stiffness effective for preventing a print of the article from appearing on the outer fabric layer when the item is carried by a wearer of the garment and is disposed between the wearer and the stiffening material..”.  The “effective surface area amount of a stiffening material” language is also not disclosed in the originally filed specification.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 102a(1) as being anticipated by Stephens et al. (U.S. 2020/0253290). Stephens discloses the invention as claimed. Stephens teaches a concealed carry garment for covering and concealing an item, comprising: a garment (corset garment) having an outer fabric layer (body 102) and an effective surface area amount of a stiffening material 112 applied to an interior surface of the outer fabric layer for covering the item (par.40 “One or more protective layers 112 may be disposed between material layers of the body portion 102 and/or between material layers of the holster pockets 108” and par.51 “the multiple stacked layers include an outside layer 502, an inside layer 504, and a protective layer 112 sandwiched between the outside layer 502 and the inside layer 504” with the protective layer 112 applied individually or as part of a layered arrangement to an interior surface of the outer fabric layer. As in paragraph 45, “The presence of the protective layer 112 can make it safer to carry an implement within the holster pockets 108 by providing a more rigid cover over the implement”. As in paragraph 44, “the protective layer 112 can also aid in preventing an imprint of the firearm on the outside of the user’s clothing, assisting in a concealed carry.” and therefore Stephens meets the limitations of the wherein clause of claim 1- wherein the stiffening material has a stiffness effective for preventing a print of the article from appearing on the outer fabric layer when the item is carried by a wearer of the garment and is disposed between the wearer and the stiffening material thereby covering and concealing the item when the garment is worn by the wearer.  The item is a firearm (par.13 discloses carrying a handgun).  
Claims 3-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of McCauley (U.S. 2020/0037677). Stephens discloses the invention substantially as claimed. However, Stephens doesn’t teach the stiffening material is one or more layers selected from cotton, cotton blends, polyester, and polyester blends (claim 3), and the garment’s outer fabric is formed from cotton, cotton blends, rayon, nylon, spandex, polyester, and polyester blends (claims 9 and 10). Stephens also doesn’t teach the stiffening material is an interfacing material (claim 4) applied to the interior surface via a stitching procedure, or a thermal bonding material disposed between the stiffening material and the outer fabric layer (claims 5 and 6) or an adhesive disposed between the stiffening material and the outer fabric layer (claim 7). McCauley teaches a torso garment formed from an outer fabric of cotton, rayon, nylon, spandex, or polyester and also teaches a padding element layer 24 attached to an inner surface of the outer fabric. All of these materials disclosed by McCauley are considered as suitable outer (torso) garment materials. The padding element layer 24 is considered analagous to the claimed stiffening material in that is positioned under and attached to the outer fabric and covers and conceals the wearer’s anatomy to prevent “nipple show-through”. Paragraph 26 discloses the padding element layer 24 is formed from the same material as the outer torso garment fabric and alternatively, paragraph 29 discloses the padding layer 24 is formed from an inner and outer layer 30,32 with the outer layer 32 formed from a rigid material or a material that is stiffer than the soft inner layer 30.  Paragraph 29 discloses that the outer layer 32 comprises an embroidery backing, canvas, or another suitable stabilizing material and these materials are considered as equivalent to the claimed “interfacing material” of claim 4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stephens’ garment to form the outer fabric layer from cotton in that this material is disclosed as suitable for a torso garment and is also inexpensive and readily available. It also would have been obvious to modify Stephens’ stiffening material to form from the claimed materials, as McCauley teaches it is known to form a stiffening material from the same material as the outer garment, to reduce manufacturing steps in that the stiffening material and outer garment may be cut in the same manufacturing step. Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stephens’ stiffening material to form as an interfacing material, as McCauley teaches it is known in the apparel art to provide an outer garment fabric layer with an interfacing material as a stabilizing material for the torso garment layer. For claims 5, 6, and 11, Stephens, as modified by McCauley, teaches the stiffening material is applied to the interior surface of the fabric body via a stitching procedure and/or thermal bonding material (the adhesive considered as capable of being bonded by a thermal process) as in par.41.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Angelino et al. (U.S. 2008/0302460). Stephens discloses the invention substantially as claimed. However, Stephens doesn’t teach the stiffening material is a liquid agent, configured to provide a stiffening to the outer fabric layer when cured. Angelino teaches that it is known in the art to provide a body fabric with a liquid adhesive that is cured and retains a supporting panel to the fabric (paragraph 100) such that a stiffening is provided to the outer fabric layer. Note that the adhesive is inherently applied in a liquid state since it is capable of curing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stephens to provide the stiffening material as a liquid agent as taught by Angelino, as part of a layered stiffening feature that would retain the layers to the corset garment fabric body. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of McCauley as applied to claim 10 above, and further in view of Aquino ‘042. Stephens teaches a method of manufacturing a concealed carry garment as discussed previously. However, Stephens doesn’t teach the step of applying an effective surface area amount of a stiffening material to an interior surface of the outer fabric layer comprising thermally bonding the stiffening material to the interior surface of the outer fabric layer. Aquino teaches forming a garment having a polyester outer fabric layer 730 and applying a stiffening material 740 to an interior surface of the outer fabric layer. The step of applying comprises thermally bonding the stiffening material to the interior surface of the outer fabric layer, and  paragraph 111 teaches steam, heat and/or pressure on layer 730 allows good bonding of layer 730 to 740. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stephens’ to include the step of thermally bonding the stiffening material to the interior surface of the outer fabric layer, as an alternate method of securing one fabric layer to another, as evidenced by Aquino. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of McCauley as applied to claim 10 above, and further in view of Angelino et al. ‘460. Stephens discloses the invention substantially as claimed. However, Stephens doesn’t teach the stiffening material is a liquid agent, configured to provide a stiffening to the outer fabric layer when cured. Angelino teaches that it is known in the art to provide a body fabric with a liquid adhesive that is cured and retains a supporting panel to the fabric (paragraph 100) such that a stiffening is provided to the outer fabric layer. Note that the adhesive is inherently applied in a liquid state since it is capable of curing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stephens to provide the stiffening material as a liquid agent as taught by Angelino, as part of a layered stiffening feature that would retain the layers to the corset garment fabric body.   

Response to Arguments
	Applicant’s remarks have been considered. The claim rejections have been revised as necessitated by applicant’s amendments to the claims such that applicant’s remarks are moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732